Sharpe, J.
I am unable to concur in the opinion ■of Mr. Justice Fellows, holding Act No. 150 of the Public Acts of 1919 unconstitutional. In my opinion, the construction which he places on the provisions of the act,is not warranted by the language employed. *623I can find nothing in the act itself which places upon courts the duty to serve as “legal advisers of all seeking such advice” in advance of any existing controversy.
The purpose of the legislature in the enactment of this statute is plainly apparent.. We may take judicial notice of the fact that this act was prepared under the supervision of a committee of the State Bar Association, who had given the subject much thought and consideration. The benefits to be derived by being able to secure a somewhat summary detérmination of controversial rights without the tedious delay incident to the ordinary lawsuit and the acrimony between litigants usually engendered thereby have long appealed to thoughtful students of legal procedure. The State legislature, many of whose members are lawyers of standing at this bar, approved the proposed legislation. To accentuate the benefits which in their opinion would accrue therefrom if administered in the spirit in which it was prepared and passed, it was provided in section 6:
“This act is declared to be remedial, and is to be liberally construed and liberally administered with^ a view of making the courts more serviceable to the people.”
It may also be observed that while there are now two cases pending in this court, brought here under the provisions of this act, its constitutionality has not been raised by any of the eminent counsel employed therein, but was called in question by the court itself.
These considerations should move us to proceed with unusual care and deliberation in arriving at a conclusion that an act of another department of government created by the Constitution is in contravention of the power therein conferred on it by reason of its imposing duties on the judicial department which do not *624pertain thereto. As was said by Chief Justice Cooley in State Tax-Law Cases, 54 Mich. 350, at page 396:
“No evil in government could well be greater than for a court to stretch its constitutional authority in order to limit, as a remedy for possible evils, the. constitutional authority of another department.”
No claim is made that in the performance of the duties imposed in this act the courts will thereby usurp any of the functions of either the executive or legislative departments. The claim of unconstitutionality must rest alone on the act imposing duties upon the courts which are not judicial in their character. The judicial power of the State is vested by the Constitution in the courts. The legislature can in no way limit such power when it is called into action nor extend it beyond that inherent in judicial tribunals. In 12 C. J., p. 817, after stating the rule as above, it is said:
“But an extension of jurisdiction in harmony with the court’s character, and not infringing on the inherent powers of any other court, is valid.”
Let us now examine the act for the purpose of ascertaining the duties therein imposed on the courts. It provides (section 1) that—
“No action or proceeding in any court of -record shall be open to objection on the ground that a merely declaratory judgment, decree or order is sought thereby, and the court may make binding declarations of rights whether any consequential relief is or could be claimed, or not, including the determination, at the instance of any one claiming to be interested under a deed, will or other written instrument, of any question of construction arising under the instrument and a declaration of the rights of 'the parties interested.”
The courts are not thereby required to pass on moot cases or to answer abstract questions of law. There-must be an action or proceeding brought in the court *625by petition or bill of complaint. This must be determined in the usual way except as modified by the provisions of the act. The rights of the parties must be declared — that is, determined and stated — and, when ready to be promulgated in the legal form of a judgment, decree, or order, it shall not be subject to the objection that no consequential relief is or could be claimed thereunder. In the action or proceeding, all of the parties to be affected by the determination of the court must be made parties. The judgment, decree, or order, declaring the rights of the parties, is final and binding upon all such parties, though un-enforceable, so far as issuing execution or mandatory process is concerned, without further application to the court under section 3. To entitle such an action or proceeding to be brought, there must be an actual, concrete controversy, a bona fide contest over asserted, existing legal rights. All of the parties interested must be brought before the court. A trial must be had of the issues presented in the usual way. The court must determine the rights of all the parties interested in the controversy and a judgment, decree or order entered conforming to such determination. The act does not authorize a mere declaration of obligation. It is only when the plaintiff has rights in the matter, in respect of which the declaration is sought, that a declaration of rights can be made. In my opinion, the performance of such duties is an exercise of judicial power and no other duties are imposed on the courts by this act.
The conclusion thus reached leads to a consideration of what I deem to be the only doubtful question presented: Does the lack of power under the act to enforce obedience to the determination of the court by award of execution or mandatory process render the proceeding non-judicial? I cannot so conclude. *626Neither do I find that this element has usually been included in defining such power.
“To adjudicate upon and protect the rights, and interests of individual citizens, and to that end to construe and apply the laws, is the peculiar province of the judicial department.” Cooley’s Constitutional Limitations (7th Ed.), p. 132.
“The primary functions of the judiciary are to declare what the law is and to determine the rights of parties conformably thereto.” 1.2 C. J., p. 871.
“All powers, however, even though not judicial in their nature, which are incident to the discharge by the courts of their judicial functions, are inherent in the courts.” 12 C. J., p. 873.
“The term ‘judicial power’ includes both the power to determine controversies and to interpret laws.” 6 Am. & Eng. Ene. Law (2d Ed.), p. 1053.
“The office of a judicial opinion under the common-law system is to set out the grounds upon which a legal controversy is decided in favor of one litigant and against the other, and incidentally to serve as a guide for determining similar controversies in the future.” 6 Am. & Eng. Enc. Law (2d Ed.), p. 1065.
“Judicial Business. Such as involves the exercise of judicial power or the application of the mind and authority of a_ court to some contested matter or the conduct of judicial proceedings, as distinguished from such ministerial and other acts incident to the progress of a cause as may be performed by the parties, counsel or officers of the court without application to the court or judge.” Black’s Law Dictionary, p. 668.
In Risser v. Hoyt, 53 Mich. 185, 193, it is said:
“The judicial power referred to is the authority to hear and . decide controversies, and to make binding orders and judgments respecting them.”
In Heck v. Bailey, 204 Mich. 54, Mr. Justice Brooke said:
*627“Courts do not speak through their opinions but through their judgments and decrees.”
The act in question provides for a judgment, order, or decree. In that case, proceedings based on the mere opinion of the court were set aside.
Lloyd v. Wayne Circuit Judge, 56 Mich. 236, involved proceedings under an act of the legislature to establish the will of a living person. If I am right in my construction of this act, this case in no way applies. It holds that the proceeding provided for was not a controversy over existing rights and that no decree of finality could be rendered. The question of the want of power to enforce the decree was not involved. Neither was this question presented in either of the Federal cases relied on and quoted from at length by Mr. Justice Fellows.
Muskrat v. United States, 219 U. S. 346 (31 Sup. Ct. Rep. 250), was a case—
“brought by David Muskrat and J. Henry Dick in their own behalf and in behalf of others in a like situa-i tion to determine the constitutional validity of the act of congress of April 26, 1906, chap. 1876, 34 Stat. 137, as amended by the act of June 21, 1906, chap. 3504, 34 Stat. 325 et seq., and to have the same declared invalid in so far as the same undertook to increase the number of persons entitled to share in the final distribution of lands and funds of the Cherokees beyond those enrolled on September 1, 1902, in accordance with the act of congress passed July 1, 1902, chap. 1375, 32 Stat. 716-720-721. The acts subsequent to that of July 1, 1902, have the effect to increase the number of persons entitled to participate in the division of the Cherokee .lands and funds, by permitting the enrollment of children who were minors living on March 4, 1906, whose parents had theretofore been enrolled as members of the Cherokee tribe or had applications pending for that purpose.”
The action originated in the court of claims, which sustained the validity of the acts. The commence*628ment of such a suit was áuthorized by an act of congress which provided that the parties named therein, including Muskrat, might institute a suit in such court—
“to determine the validity of any acts of congress passed since the said act of July first, nineteen hundred and two, in so far as said acts, or any of them, attempt to increase or extend the restrictions upon alienation, encumbrance, or the right to lease the allotments, of lands of Cherokee citizens, or to increase the number of persons entitled to share in the final distribution of lands and funds of the Cherokees beyond those enrolled for allotment as of September first, nineteen hundred and two, and provided for in the said act of July first, nineteen hundred and two.”
This act assumed to confer jurisdiction on the court of claims, with the right of appeal, by either party, “to hear, determine and adjudicate each of said suits.” An appeal from the decision of the court of claims to the Supreme Court was taken by the plaintiffs. Mr. Justice Day considered at length the judicial power conferred on that court by the Constitution and reached the conclusion quoted by Mr. Justice Fellows in his opinion. The distinction between the question there presented and that which courts may foe called upon to determine under Act No. 150 is plain'and easily pointed out. The contending parties were not before the court. It was asked to determine the validity of a statute affecting the rights of individual's, none of whom had an opportunity to present their claim of right to the court. As was said in that part of the opinion quoted:
“This attempt to obtain a judicial declaration of the validity of the act of congress is not presented in a ‘case’ or ‘controversy,’ to which, under the Constitution of the United States, the judicial power alone extends.”
He further says:
*629“Such judgment will not conclude private parties, when actual litigation brings to the court the question of the constitutionality of such legislation.”
The opinion further says:
“In a legal sense the judgment could not be executed, and amounts in fact to no more than an expression of opinion upon the validity of the acts in question.”
He, however, quoted approvingly from the opinion of Mr. Justice Brewer in Chicago, etc., R. Co. v. Wellman, 143 U. S. 339 (12 Sup. Ct. Rep. 400), as follows:
“Whenever, in pursuance of an honest and actual antagonistic assertion of rights by one individual against another^ there is presented a question involving the validity of any act of 0any legislature, State or Federal, and the decision necessarily rests on the competency of the legislature to so enact, the court must, in the exercise of its solemn duties, determine whether the act be constitutional or not; but such an exercise of power is the ultimate and supreme function of courts. It is legitimate only in the last resort, and as a necessity in the determination of real, earnest and vital controversy between individuals. It never was the thought that, by means of a friendly suit, a party beaten in the legislature could transfer to the courts an inquiry as to the constitutionality of the legislative act.”
Much stress is laid upon the language contained in an opinion written by Chief Justice Taney in Gordon v. United States, published in the appendix to 117 U. S., at page 697. In that case the constitutionality of “an act to amend an act to establish a court for the investigation of claims against the United States” was considered. The act provided for an appeal to the Supreme Court from certain decrees of the court of claims, and further provided that after final allowance the claim should only be paid after an appropriation therefor should be estimated by the secretary of the treasury. Chief Justice Taney comments on this, saying:
*630“Whether it is paid or not, does not depend on the decision .of either court, but upon the future action of the secretary of the treasury, and of congress.”
He then discusses the judicial power of the Supreme Court as an appellate tribunal, using the language quoted in the majority opinion. Following the last quotation therefrom, he says:
“It is true the act speaks of the judgment or decree of this court. But all that the court is authorized to do is to certify its opinion to the secretary of the treasury, and if he inserts it in his estimates, and congress sanctions it by an appropriation, it is then to be paid, but not otherwise. And when the secretary asks for this appropriation, the propriety of the estimate for this claim, like all other estimates of the secretary, will be opened to debate, and whether the appropriation will be made or not will depend upon the majority of each house. The real and ultimate judicial power will, therefore, be exercised by the legislative department, and not by that department to which the Constitution has confided it.”
He then refers to and comments on Hayburn's Case, 2 Dall. (U. S.), 409, and United States v. Ferreira, 13 How. (U. S.), 40, in which the court declined to give advisory opinions to the executive department subject to revision by it and by congress. A careful reading of this opinion satisfies me that it was based on the lack of finality in the conclusion to be reached and judgment rendered by the court rather than the want of power in the court to enforce obedience to its order. This view is emphasized by the opinion rendered by Chief Justice Chase (that of Chief Justice Taney not having been filed). See United States v. Jones, 119 U. S. 478, in which he said:
“We think that the authority given to the head of an executive department by necessary implication in the 14th section of the amended court of claims act, to revise all the decisions of that court requiring payment *631of 'money, denies to it the judicial power from the exercise of which alone appeals can be taken to this court.”
It may be observed that the Supreme Court of the United States has frequently rendered judgments under statutes which provided for mere declarations of rights. In United States v. Fossatt, 21 How. (U. S.) 445, the appeal reviewed the action of the district court for the northern district of California in confirming a grant of certain lands to Fossatt. The act (4 Stat. at Large, p. 52, § 2) required the courts—
“by a final decree, to settle and determine the question of the validity of the title according to the law of nations, the stipulations of any treaty and proceedings under the same, the several acts of congress in relation thereto, and the laws and ordinances of the government from which it is alleged to have been derived.”
The courts acted under this statute without any suggestion that the decree defining the grant and confirming the title of the patentee was not an exercise of judicial power.
In Smith v. Adams, 130 U. S. 167 (9 Sup. Ct. Rep. 566), an act of the Territory of Dakota, providing for the designation of county seats and making the determination of the election board subject to review in the courts, was sustained as a warranted delegation of judicial power. Mr. Justice Field, speaking for the court, after holding that the designation of the county seat was not a matter itself for judicial cognizance, said:
“But when the law * * * left the designation * * * to the voters of the county, and provided that the-validity of the election could be contested by any competent elector * * * before the district court * * * and that the validity of the election should then be determined by the district court— the designation of a county seat under thé law became the subjedt of judicial cognizance, a case or contro*632versy arising under such, proceedings being taken'to which the judicial power of the territory attaches.”
He further says that by the terms “cases and controversies” are—
“intended the claims or contentions of litigants brought before the courts for adjudication by regular proceedings established for the protection or enforcement of rights, or the prevention, redress, or punishment of wrongs.”
The power to be exercised by the court of claims under the provisions of the Federal Judicial Code (2 U. S. Compiled Statutes, § 1171 et seq.) is simply declaratory of the rights of the parties. No process may* issue for its enforcement. The statute, however, declares :
“The judgment of said court or of the Supreme Court of the United States, to which an appeal shall lie, as in other cases, as to the amount due, shall be binding and conclusive upon the parties.”
It further provides that the United States may bring action to recover the amount so found to be due. See, also, United States v. Nye, 21 How. (U. S.) 408; United States v. Huertas, 8 Pet. (U. S.) 475; United States v. Clarke, 8 Pet. (U. S.) 436.
Attention may be called to many Michigan statutes in which the action of the court pursuant thereto is merely declaratory and„in which no enforceable judgment or decree is provided for. Workingmen’s compensation act (2 Comp. Laws 1915, § 5423 et seq.), in which the action of the board is reviewed by this court and the award confirmed or the board directed how to proceed under the facts as found by it; 1 Comp. Laws 1915, § 2299 et seq., in which, on appeal from the action of the board of supervisors in refusing to allow a claim against a county, the circuit court may make an order directing the board how proceed; *633act providing for quieting title to real estate' (3 Comp. Laws 1915, § 12371 et seq.), where a merely declaratory decree is provided for; act providing for condemnation of property by the State (1 Comp. Laws 1915, § 349 et seq.), and by certain corporations (1 Comp. Laws 1915, § 353 et seq.); act providing for appeal from action of commissioners on claims appointed by the probate court (3 Comp. Laws 1915, § 14145 et seq.); act permitting appeal from rate fixed by public utilities commission (Act No. 419, Public Acts of 1919); act requiring circuit judges to allow the accounts of expenses and fees of coroners in holding inquests (3 Comp. Laws 1915, § 15655); act providing that probate judges shall fix and determine the amount of inheritance or succession taxes (3 Comp. Laws 1915, § 14533).
The length of this opinion seems to forbid a reference to statutes of other States in addition to those referred to by Mr. Justice Fellows. We call attention to but one. Section 2352 of the Wisconsin statutes provides:
“When the validity of any marriage shall be denied or doubted by either of the parties, the other party may commence an action to affirm the marriage, and the judgment in such action shall declare such marriage valid or annul the same and be conclusive upon all persons concerned.”
Proceedings under this act were had in Kitzman v. Kitzman, 167 Wis. 308 (166 N. W. 789), and the marriage there called in question was annulled.
It may be noted that “A bill' to authorize the Federal courts of the United States to render declaratory judgments” is now pending before the committee on the judiciary of the United States senate. An interesting and instructive brief, prepared by Professor Borehard of Yale university in support of such legislation, has been filed with the committee. This and the able article written by Professor Sunderland of the University *634of Michigan (American Law Review, March-April, 1920) are worthy of careful study by those interested in this class of legislation. The claim made by these writers that a declaration of reciprocal rights will in most cases suffice to insure obedience thereto would seem to be well founded. But, as pointed out by them, should the losing party prove recalcitrant, an enforceable judgment may easily be procured, the matters in dispute being res adjudicata.
The act in question is substantially a combination of Order No. 25, Rule 5 of the English Court Rules, adopted in 1883, and Order No. 54a, Rule 1 of such rules, adopted in 1893. As that country has no written constitution in which the powers of the several departments of government are limited and defined, the fact that its courts have proceeded under these rules for many years without any question having been raised as to the duties performed being non-judicial, has no controlling effect in this decision. It is, however, worthy of note that so many eminent English jurists have commended the wisdom of such procedure. We append a list of a few of the cases disposed of by those courts, an examination of which will indicate the class of cases likely to be presented under this statute. Smith, Coney & Barrett v. Becker, Gray & Co. (1916), 2 Ch. 86; Cassel v. Inglis (1916), 2 Ch. 211; Williams, Hollins & Co. v. Paget (1917), 86 L. J. Ch. 287; H. Newsum & Co. v. Bradley (1917), 86 L. J. K. B. 1238; Cyclists’ Touring Club v. Hopkinson (1909), 101 L. T. 848; Jenkins v. Price (1907), 2 Ch. 229; Guaranty Trust Co. v. Hannay & Co. (1915), 2. K. B. 536.
The test to be applied, in my opinion, is, Will the judgment or decree of the court settle for all time the rights of the parties in the matter presented? A reading of the authorities cited by Mr. Justice Fellows will, I believe, reveal the fact that the determination of that question, as applied to the facts in each partic*635ular case, was decisive of the conclusion reached therein. I have been unable to find any case in which the refusal of the court to act was necessarily based on its inability to enforce obedience to its judgment or decree. While the opinions in many cases' refer to such want of power, the language so employed will, I think, •always be found to follow that in which the court finds a lack of finality in the judgment sought.
Herein lies the distinction between declaratory judgments and moot cases or advisory opinions. The declaratory judgment is a final one, forever binding on the parties on the issues presented; the decision of a moot case is mere dictum as no rights are affected thereby, while an advisory opinion is but an expression of the law as applied to certain facts not necessarily in dispute and can have no binding effect on any future litigation between interested parties.
An examination of the Michigan cases, cited but not quoted from, will show that in all but two of them purely moot questions were presented and in these two, where relief was sought by injunction to restrain the removal of personal property, it appeared that such removal had been had before the hearing.
We are not at this time called upon to specify the particular classes of' cases which may be brought under this act. The English courts have many times refused to make declarations sought under their rules and have said that “such jurisdiction will be exercised with great caution.” Austen v. Collins (1886), 54 L. T. 903. This court may, if it appears judicious to do so, under its general authority to make rules- governing practice, point out the character of the matters to which the act shall apply.
By this act the State is attempting to afford its citizens relief from the uncertainty and insecurity attendant upon controversies over legal rights without requiring one of the parties interested to so invade the *636rights asserted by the other as to entitle him to begin suit therefor. The judgment rendered operates as res ad judicata and binds the parties and their privies in the same manner as other final judgments. Should it become necessary, an enforceable judgment or decree may afterwards be obtained.
While of the opinion that the act is constitutional irrespective of the lack of power conferred on the court to enforce obedience to its judgment, order, or decree, it should not be overlooked that section 3 provides for the granting of such further relief. In other words, if the parties be governed by the determination of their legal rights as announced and each thereafter avoid interference with the ascertained rights of the other, well and good; if not, on application and notice the court may compel obedience thereto by any lawful process.
In my opinion, the duties imposed on the courts by this act are within their judicial power and in no way contravene any of the constitutional safeguards by which the several departments of government are surrounded.
Does the bill of complaint present a case within the purview of the act?
Section 1 of Act No. 361, Pub. Acts 1919, provides:
“No person, firm, corporation or municipality operating any street or interurban railway in the State of Michigan shall require any motorman or conductor on any street car or cars to work more than six days in any consecutive seven days of twenty-four hours each, except in case of any emergency which would result in serious loss, damage or impairment of service in which case, during the continuance of the emergency, the provisions requiring a six-day service may be suspended by the department head or proper subordinate in whose department the emergency shall have arisen.”
The bill of complaint alleges, in substance, that the *637plaintiff is an employee of the defendant railway company; that the business of the company necessitates the operation of its cars for seven days each week; that the defendant railway company in 1918 entered into an agreement with the intervening defendant, Division No. 836, Amalgamated Association of Street and Electric Railway Employees of America, wherein it agreed on a schedule of wages for its members when employed by the defendant railway company; that said agreement contained a provision that—
“Any and all disputes that may or do develop relating to the employment services of any employees, or violations or alleged violations. of the company’s orders, rules, and regulations, or relating to penalties applied by the company on account thereof”—
should be submitted to arbitration; that a controversy arose between the defendants as to whether or not under the provisions of Act No. 361, Pub. Acts 1919, the defendant railway company could lawfully permit its employees to work more than six out of any seven consecutive days, and the same was submitted to arbitration as provided for in said agreement; that the board of arbitration decided that the railway company could not lawfully do so; that by reason of such agreement and award of the board of arbitration the defendant company refuses to permit plaintiff and other employees who are not members of the defendant association to labor more than six out of any seven consecutive days, though they desire to do so and the defendant company would so employ them were it not for the construction placed on said act by said arbitration board and that plaintiff and other employees not members of the defendant association are “deprived of their right and privilege to employ their time as they desire” by reason thereof. The prayer of the bill is that the court make a binding declaration under the provisions of said Act No. 150—
*638“as to whether the said defendant (railway company) may lawfully permit plaintiff and its other employees who so desire to work more than six days in any one week without regard to the emergencies mentioned in said act” (No. 361).
The association, while not made a party defendant, has intervened and prosecutes this appeal from a decree declaring that under Act No. 361 it is not unlawful for the railway company to “permit and allow” the plaintiff or others of its employees to work more than six in any seven consecutive days.
As before stated, to entitle a party to ask for a declaration of rights under Act No. 150 it must appear that there is an actual, concrete controversy, a bona, fide contest over asserted, existing legal rights between him and the defendant. The plaintiff has no legal right to demand employment from the railway company, nor is such company under any legal obligation to furnish him such employment. Under the decree rendered, should the company decline to employ plaintiff additional hours as requested by him, it could not be compelled to do so. The bill alleges, that the only reason it does not is because of its agreement with the association and the award made pursuant thereto. The purpose of this proceeding is to secure a construction of Act No. 361 different from that placed upon it by the board in the arbitration proceedings had between the two defendants and thus obtain a modification of the terms of such agreement. The plaintiff, not being a party thereto, and having no legal rights dependent thereon, is not entitled to ask the court to make any declaration relative thereto.
The bill of complaint should be dismissed, with costs to the association, against plaintiff and the railway company.
Clark, J., concurred with Sharpe, J.